Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 3/19/2021

Claims pending	1,4-7,10-17 
Claims currently under consideration	1,4-7,10-17 


Priority
This application has a filing date of 10/01/2018 and is a 371 of PCT/EP2017/057592 03/30/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to European documents EP 16163264.1 filed 03/31/2016 and EP 16177094.6 filed 06/30/2016 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

                 
Withdrawn Objection(s) and/or Rejection(s)
Any rejection not reiterated from the previous office action is hereby withdrawn.

New Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1,4-6,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank accession no. AZ301211 (entered into database 2010; referred to hereafter as ‘211) 
The ‘211 entry is a human gene sequence from a BAC (bacterial artificial chromosome vector) library that includes (comprises) at residues 7 to 299  the sequence 5’… taatacgactcactatagggaga…ctgccaccATG…3’ which reads on claims 1(b)(i) with ATG constituting a start codon begining a coding region;4;6 as well as provides all elements of the kit set forth in  claim 16. Said BAC includes the entire ‘211 polynucleotide sequence and necessarily requires a host of claim 5.

Claim(s) 7,10-15,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank accession no. CG663293 (entered into database 2010; referred to hereafter as ‘293).
The ‘293 entry is a cDNA from a mouse expressed mRNA that comprises (includes) at residues 12 to 133 the sequence 5’… gaagcugccaccAUG…aa-3’ (thymine substituted for uracil) which reads on claims 7(b)(iii) with AUG constituting a start codon beginning a coding region; 11; 17; and all elements of the pharmaceutical composition claim 14. Said ‘293 cDNA necessarily requires a vector and host cell of claims 12-13. Said ‘293 cDNA appears to have been truncated at the 3’ end during cloning, since eukaryotic messenger RNAs have ca. 250 nucleotide long poly-A tails, thus ‘293 reads on claim 10 as well, absent evidence to the contrary.



Maintained and Updated Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,4-6 plus 7,10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability being a natural product without significantly more. The claims are directed to DNA and RNA molecules comprising sequences which do not differ from that which occurs in nature as described in the anticipation rejections above. This judicial exception is not integrated into a practical application because natural human genes and mouse mRNAs do not differ in any way nor does transcription or translation therefrom occur any differently endogenously from the subject matter of claims 1,4-7,10-17, that is the claims do not include any more elements whatsoever beyond that which exists in humans or mice.

Maintained Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the metes and bounds uncertain are as follows.
Here, claim 1 line 20 is drawn to “a complementary strand thereof”, however it is not clear what sequence such strand is complementary to: claim elements (a) + (b) (together) or else just (b). For similar reasons, "a complementary strand thereof" in line 20 also has ambiguous antecedent basis.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 

***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
Page 7 of the current response alleges the present amendments ameliorate the indefiniteness issues raised in the 10/6/2020 office action. 
Applicant’s arguments have been fully considered but they are not deemed persuasive because it remains unclear what sequence or combination the strand recited in claim 1 line 20 is complementary to. See additional details in the above updated rejection.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639

12JUN2021